      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 1 of 27



 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.com
 2   Jared A. Smith (CA SBN 306576) / jasmith@fr.com
     FISH & RICHARDSON P.C.
 3   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 4   Telephone: (858) 678-5070 / Fax: (858) 678-5099

 5   Attorneys for Plaintiff,
     FINJAN LLC
 6
     Michael A. Jacobs (CA SBN 111664)
 7   MJacobs@mofo.com
     Matthew A. Chivvis (CA SBN 251325)
 8   MChivvis@mofo.com
     Diek O. Van Nort (CA SBN 273823)
 9   DVanNort@mofo.com
     MORRISON & FOERSTER LLP
10   425 Market Street
     San Francisco, California 94105-2482
11   Telephone: (415) 268-7000/Fax: (415) 268-7522

12   Attorneys for Defendant,
     PALO ALTO NETWORKS, INC.
13
     Additional counsel on signature page
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18
     FINJAN LLC,                                             Case No. C 3:14-CV-04908-PJH
19
                            Plaintiff,                       [PROPOSED] STIPULATED
20
                                                             PROTECTIVE ORDER FOR
            v.                                               LITIGATION INVOLVING PATENTS,
21                                                           HIGHLY SENSITIVE CONFIDENTIAL
                                                             INFORMATION AND/OR TRADE
22                                                           SECRETS
     PALO ALTO NETWORKS, INC.,
23                                                           Judge: Honorable Phyllis J. Hamilton
                            Defendant.
24

25

26   1.     PURPOSES AND LIMITATIONS
27          Disclosure and discovery activity in this action are likely to involve production of
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
       Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 2 of 27



 1   confidential, proprietary, or private information for which special protection from public disclosure

 2   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 3   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 4   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures or

 5   responses to discovery and that the protection it affords from public disclosure and use extends only to the

 6   limited information or items that are entitled to confidential treatment under the applicable legal principles.

 7   The parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective Order

 8   does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

 9   procedures that must be followed and the standards that will be applied when a party seeks permission from

10   the court to file material under seal.

11   2.      DEFINITIONS
12           2.1      Challenging Party: a Party or Non-Party that challenges the designation of
13   information or items under this Stipulated Protective Order.
14           2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is
15   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
16   Civil Procedure 26(c).
17           2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
18   as their support staff).
19           [2.4     Optional: Designated House Counsel: House Counsel who seek access to “HIGHLY
20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.]
21           2.5      Designating Party: a Party or Non-Party that designates information or items that it
22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL –
24   SOURCE CODE.”].
25           2.6      Disclosure or Discovery Material: all items or information, regardless of the
26   medium or manner in which it is generated, stored, or maintained (including, among other things,
27   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                   2
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 3 of 27



 1   responses to discovery in this matter.

 2           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 3   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

 4   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,

 5   and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s

 6   competitor.

 7           2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 8   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 9   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less
10   restrictive means.

11           [2.9    Optional: “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

12   extremely sensitive “Confidential Information or Items” representing computer code and

13   associated comments and revision histories, formulas, engineering specifications, or schematics

14   that define or otherwise describe in detail the algorithms or structure of software or hardware

15   designs, disclosure of which to another Party or Non-Party would create a substantial risk of serious

16   harm that could not be avoided by less restrictive means.]

17           2.10    House Counsel: attorneys who are employees of a party to this action. House

18   Counsel does not include Outside Counsel of Record or any other outside counsel.

19           2.11    Non-Party: any natural person, partnership, corporation, association, or other legal
20   entity not named as a Party to this action.

21           2.12    Outside Counsel of Record: attorneys who are not employees of a party to this

22   action but are retained to represent or advise a party to this action and have appeared in this action

23   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

24           2.13    Party: any party to this action, including all of its officers, directors, employees,

25   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

26           2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

27   Material in this action.

28           2.15    Professional Vendors: persons or entities that provide litigation support services
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                             3
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 4 of 27



 1   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 2   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 3          2.16    Protected Material: any Disclosure or Discovery Material that is designated as

 4   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.,”

 5   [Optional: or as “HIGHLY CONFIDENTIAL – SOURCE CODE.”]

 6          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 7   Producing Party.

 8   3.     SCOPE
 9          The protections conferred by this Stipulation andStipulated Protective Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or extracted from

11   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and

12   (3) any testimony, conversations, or presentations by Parties or their Counsel that might reveal

13   Protected Material. However, the protections conferred by this Stipulation andStipulated Protective

14   Order do not cover the following information: (a) any information that is in the public domain at the

15   time of disclosure to a Receiving Party or becomes part of the public domain after its disclosure to

16   a Receiving Party as a result of publication not involving a violation of this Stipulated Protective

17   Order, including

18          becoming part of the public record through trial or otherwise; and (b) any information known to

19   the Receiving Party prior to the disclosure orthat was obtained by the Receiving Party after the
20   disclosurelawfully from a source who obtained the information lawfully andwas under no obligation of

21   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by

22   a separate agreement or order.

23   4.     DURATION

24          Even after final disposition of this litigation, the confidentiality obligations imposed by this

25   Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise in

26   writing or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

27   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final judgment

28   herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                            4
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 5 of 27



 1   this action, including the time limits for filing any motions or applications for extension of time

 2   pursuant to applicable law.

 3   5.       DESIGNATING PROTECTED MATERIAL

 4            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 5   Non-Party that designates information or items for protection under this Order must take care to limit any

 6   such designation to specific material that qualifies under the appropriate standards. To the extent it is

 7   practical to do so, the Designating Party must designate for protection only those parts of material,

 8   documents, items, or oral or written communications that qualify – so that other portions of the

 9   material, documents, items, or communications for which protection is not warranted are not swept

10   unjustifiably within the ambit of this Stipulated Protective Order.

11            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

12   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or retard

13   the case development process or to impose unnecessary expenses and burdens on other parties) expose the

14   Designating Party to sanctions.

15            If it comes to a Designating Party’s attention that information or items that it designated for

16   protection do not qualify for protection at all or do not qualify for the level of protection initially

17   asserted, that Designating Party must promptly notify all other parties that it is withdrawingwill not

18   unreasonably maintain the mistaken designation and will de-designate (or re-designate for a

19   different level of confidentiality) the information or items upon reasonable request by a Receiving

20   Party.

21            5.2     Manner and Timing of Designations. Except as otherwise provided in this

22   Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

23   stipulated or ordered, Disclosure or Discovery

24            Materialinformation or items that qualifiesqualify for protection under this Stipulated

25   Protective Order must be clearly so designated before the material is disclosed or produced.

26            Designation in conformity with this Stipulated Protective Order requires:

27                    (a) for information in documentary form (e.g., paper or electronic documents, but

28   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                  5
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 6 of 27



 1   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 2   ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”] to each page that contains

 3   protected material. If only a portion or portions of the material on a page qualifies for protection,

 4   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 5   markings in the margins) and must specify, for each portion, the level of protection being asserted.

 6          A Party or Non-Party that makes original documents or materials available for inspection

 7   need not designate them for protection until after the inspecting Party has indicated which material

 8   it would like copied and produced. DuringExcept for information or items that qualify for

 9   designation under section 2.9, during the inspection and before the designation, all of the material
10   made available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’

11   EYES ONLY.” For information or items that qualify for designation under section 2.9, during the

12   inspection and before the designation, all of the material made available for inspection shall be

13   deemed “HIGHLY CONFIDENTIAL – SOURCE CODE.” After the inspecting Party has

14   identified the documents it wants copied and produced, the Producing Party must determine which

15   documents, or portions thereof, qualify for protection under this Stipulated Protective Order. Then,

16   before producing the specified documents, the Producing Party must affix the appropriate legend

17   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional:

18   or “HIGHLY CONFIDENTIAL – SOURCE CODE]) to each page that contains Protected

19   Material. If only a portion or portions of the material on a page qualifies for protection, the
20   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

21   markings in the margins) and must specify, for each portion, the level of protection being asserted.

22                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

23   Designating Party identify on the record, before the close of the deposition, hearing, or other

24   proceeding, all protected testimony and specify the level of protection being asserted. When it is

25   impractical to identify separately each portion of testimony that is entitled to protection and it

26   appears that substantial portions of the testimony may qualify for protection, the Designating Party

27   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

28   to have up to 21 days to identify the specific portions of the testimony as to which protection is
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                             6
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 7 of 27



 1   sought and to specify the level of protection being asserted. Only those portions of the testimony

 2   that are appropriately designated for protection within the 21 days shall be covered by the

 3   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

 4   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

 5   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 6   ATTORNEYS’ EYES ONLY.”

 7           Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

 8   other proceeding to include Protected Material so that the other parties can ensure that only

 9   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
10   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

11   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

12   – ATTORNEYS’ EYES ONLY.”

13           Transcripts containing Protected Material shall have an obvious legend on the title page that

14   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

15   (including line numbers as appropriate) that have been designated as Protected Material and the

16   level of protection being asserted by the Designating Party. The Designating Party shall inform the

17   court reporter of these requirements. Any transcript that is prepared before the expiration of a

18   21-day period for designation shall be treated during that period as if it had been designated

19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise
20   agreed. After the expiration of that period, the transcript shall be treated only as actually designated.

21                   (c) for information produced in some form other than documentary, and for any

22   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

23   container or containers in which the information or item is stored the legend “CONFIDENTIAL” or

24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

25   CONFIDENTIAL – SOURCE CODE.”]. If only a portion or portions of the information or item

26   warrant protection, the Producing Party, to the extent practicable, shall identify the protected

27   portion(s) and specify the level of protection being asserted.

28           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                            7
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 8 of 27



 1   designate qualified information or items does not, standing alone, waive the Designating Party’s

 2   right to secure protection under this Stipulated Protective Order for such material. Upon timely

 3   correction of a designation, the Receiving Party must make reasonable efforts to assure that the

 4   material is treated in accordance with the provisions of this Stipulated Protective Order.

 5   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 7   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 8   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 9   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
10   challenge a confidentiality designation by electing not to mount a challenge promptly after the

11   original designation is disclosed.

12           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

13   by providing written notice of each designation it is challenging and describing the basis for each

14   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

15   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

16   of thethis Stipulated Protective Order. The parties shall attempt to resolve each challenge in good

17   faith and must begin the process by conferring directly (in voice to voice dialogue; other forms of

18   communication are not sufficient) within 14 days of the date of service of notice. In conferring, the

19   Challenging Party must explain the basis for its belief that the confidentiality designation was not
20   proper and must give the Designating Party an opportunity to review the designated material, to

21   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for the

22   chosen designation. A Challenging Party may proceed to the next stage of the challenge process

23   only if it has engaged in this meet and confer process first or establishes that the Designating Party

24   is unwilling to participate in the meet and confer process in a timely manner.

25           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

26   intervention, the DesignatingChallenging Party shallmay file and serve a motion to retain

27   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within

28   21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                 8
         Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 9 of 27



 1   process will not resolve their dispute, whichever is earlier.1 Each such motion must be accompanied by a

 2   competent declaration affirming that the movant has complied with the meet and confer requirements

 3   imposed in the preceding paragraph. Failure by the Designating Party to make such a motion including the

 4   required declaration within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality

 5   designation for each challenged designation. In addition, the Challenging Party may file a motion

 6   challenging a confidentiality designation at any time if there is good cause for doing so, including a

 7   challenge to the designation of a deposition transcript or any portions thereof. Any motion brought

 8   pursuant to this provision must be accompanied by a competent declaration affirming that the

 9   movant has complied with the meet and confer requirements imposed by the preceding paragraph.
10             The burden of persuasion in any such challenge proceeding shall be on the Designating

11   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

12   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

13   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to retain

14   confidentiality as described above, allAll parties shall continue to afford the material in question the

15   level of protection to which it is entitled under the Producing Party’s designation until the court

16   rules on the challenge.

17   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
18             7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

19   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
20   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

21   the categories of persons and under the conditions described in this Stipulated Protective Order.

22   When the litigation has been terminated, a Receiving Party must comply with the provisions of

23   section 15 below (FINAL DISPOSITION).

24             Protected Material must be stored and maintained by a Receiving Party at a location and in

25

26
     1
      Alternative: It may be appropriate in certain circumstances for the parties to agree to shift the burden to move on the Challenging
27   Party after a certain number of challenges are made to avoid an abuse of the process. The burden of persuasion would remain on the
     Designating Party.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                       9
         Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 10 of 27



 1   a secure manner2 that ensures that access is limited to the persons authorized under this Stipulated

 2   Protective Order.

 3            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 4   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 5   information or item designated “CONFIDENTIAL” only to:

 6                      (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

 7   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 8   information for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

 9   that is attached hereto as Exhibit A;

10                      (b) the officers, directors, and employees (including House Counsel) of the

11   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

12   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13                      (c) Experts (as defined in this Stipulated Protective Order) of the Receiving Party to

14   whom disclosure is reasonably necessary for this litigation and who have signed the

15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16                      (d) the court and its personnel;

17                      (e) court reporters and their staff, professional jury or trial consultants, and

18   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                      (f) during their depositions, witnesses in the action to whom disclosure is reasonably

21   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

22   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

23   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

24   bound by the court reporter and may not be disclosed to anyone except as permitted under this

25   Stipulated Protective Order.

26

27   2
       It may be appropriate under certain circumstances to require the Receiving Party to store any electronic Protected Material in
     password-protected form.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                 10
         Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 11 of 27



 1                     (g) the author or recipient of a document containing the information or a custodian

 2   or other person who otherwise possessed or knew the information.

 3            7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 4   [Optional: and “HIGHLY CONFIDENTIAL – SOURCE CODE”] Information or Items. Unless

 5   otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving Party

 6   may disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

 7   EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”] only to:

 8                     (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

 9   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
10   information for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

11   that is attached hereto as Exhibit A;

12                     [(b) Optional as deemed appropriate in case-specific circumstancesAs to “HIGHLY

13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” only: one Designated House Counsel of the

14   Receiving Party3 (1) who has no involvement in competitive decision-making, (2) to whom

15   disclosure is reasonably necessary to assess the settlement prospects for this litigation or as part of a

16   motion, request, or pleading intended to be filed with the Court under seal, (3) who has signed the

17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures

18   set forth in paragraph 7.4(a)(1), below, have been followed];4

19                     (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary
20   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

21   (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been

22   followed];

23                     (d) the court and its personnel;

24
     3
      It may be appropriate under certain circumstances to limit the number of Designated House Counsel who may access “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information under this provision.
     4
26    This Order contemplates that Designated House Counsel shall not have access to any information or items designated “HIGHLY
     CONFIDENTIAL – SOURCE CODE.” It may also be appropriate under certain circumstances to limit how Designated House
     Counsel may access “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information. For example, Designated House
27   Counsel may be limited to viewing “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information only if it is filed
     with the court under seal, or in the presence of Outside Counsel of Record at their offices.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                             11
         Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 12 of 27



 1                       (e) court reporters and their staff, professional jury or trial consultants,5 and

 2   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 4                       (f) the author or recipient of a document containing the information or a custodian or

 5   other person who otherwise possessed or knew the information.

 6             7.4       Procedures for Approving or Objecting to Disclosure of “HIGHLY

 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL –

 8   SOURCE CODE”] Information or Items to Designated House Counsel6 or Experts.7

 9                       (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
10   Designating Party, a Party that seeks to disclose to a Designated House Counsel any information or

11   item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

12   pursuant to paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets

13   forth the full name of the Designated House Counsel and the city and state of his or her residence,

14   and (2) describes the Designated House Counsel’s current and reasonably foreseeable future

15   primary job duties and responsibilities in sufficient detail to determine if House Counsel is

16   involved, or may become involved, in any competitive decision-making.8

17                       (a)(2) Unless otherwise ordered by the court or agreed to in writing by the

18   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Stipulated

19   Protective Order) any information or item that has been designated “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]

21
     5
       Alternative: The parties may wish to allow disclosure of information not only to professional jury or trial consultants, but also to
22   mock jurors, to further trial preparation. In that situation, the parties may wish to draft a simplified, precisely tailored Undertaking
     for mock jurors to sign.
23   6
       Alternative: The parties may exchange names of a certain number of Designated House Counsel instead of following this
     procedure.
24
     7
       Alternative: “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or items may be
25   disclosed to an Expert without disclosure of the identity of the Expert as long as the Expert is not a current officer, director, or
     employee of a competitor of a Party or anticipated to become one.
26   8
       It may be appropriate in certain circumstances to require any Designated House Counsel who receives “HIGHLY
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information pursuant to this Order to disclose any relevant changes in job duties
27   or responsibilities prior to final disposition of the litigation to allow the Designating Party to evaluate any later-arising competitive
     decision-making responsibilities.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                          12
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 13 of 27



 1   pursuant to paragraph 7.3(c) first must make a written request to the Designating Party that (1)

 2   identifies the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 3   [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”] information that the Receiving

 4   Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the

 5   city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4)

 6   identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the

 7   Expert has received compensation or funding for work in his or her areas of expertise or to whom

 8   the expert has provided professional services, including in connection with a litigation, at any time

 9   during the preceding five years,91 and (6) identifies (by name and number of the case, filing date,
10   and location of court) any litigation in connection with which the Expert has offered expert

11   testimony, including through a declaration, report, or testimony at a deposition or trial, during the

12   preceding five years.10

13                       (b) A Party that makes a request and provides the information specified in the

14   preceding respective paragraphs may disclose the subject Protected Material to the identified

15   Designated House Counsel or Expert unless, within 14 days ofafter delivering the request, unless the

16   Party receives a written objection from the Designating Party. Any such objection must set forth in

17   detail the grounds on which it is based.

18                       (c) A Party that receives a timely written objection must meet and confer with the

19   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement
20   within seven days of the written objection. If no agreement is reached, the Party seeking to make

21   the disclosure to Designated House Counsel or the Expert may file a motion as provided in Civil

22   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission

23
               91
24             If the Expert believes any of this information is subject to a confidentiality obligation to a
     third-party, then the Expert should provide whatever information the Expert believes can be
25   disclosed without violating any confidentiality agreements, and the Party seeking to disclose to the
     Expert shall be available to meet and confer with the Designating Party regarding any such
26   engagement.
     10
        It may be appropriate in certain circumstances to restrict the Expert from undertaking certain limited work prior to the termination
27   of the litigation that could foreseeably result in an improper use of the Designating Party’s “HIGHLY CONFIDENTIAL –
     ATTORNEYS’ EYES ONLY” information.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                        13
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 14 of 27



 1   from the court to do so. Any such motion must describe the circumstances with specificity, set forth

 2   in detail the reasons why the disclosure to Designated House Counsel or the Expert is reasonably

 3   necessary, assess the risk of harm that the disclosure would entail, and suggest any additional

 4   means that could be used to reduce that risk. In addition, any such motion must be accompanied by

 5   a competent declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the

 6   extent and the content of the meet and confer discussions) and setting forth the reasons advanced by

 7   the Designating Party for its refusal to approve the disclosure.

 8            In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

 9   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under
10   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material

11   to its Designated House Counsel or Expert.

12   8.       PROSECUTION BAR [Optional]
13            Absent written consent from the Producing Party, any individual who receives access to

14   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

15   CONFIDENTIAL – SOURCE CODE”] information shall not be involved in the prosecution of

16   patents or patent applications relating to [insert subject matter of the invention and of highly confidential

17   technical information to be produced]network security technology, including without limitation the

18   patents asserted in this action and any patent or application claiming priority to or otherwise related

19   to the patents asserted in this action, before any foreign or domestic agency, including the United
20   States Patent and Trademark Office (“the Patent Office”).11 For purposes of this paragraph,

21   “prosecution” includes directly or indirectly drafting, amending, advising, or otherwise affecting

22   the scope or maintenance of patent claims.122 To avoid any doubt, “prosecution” as used in this

23   paragraph does not include representing a party challenging a patent before a domestic or foreign

24   agency (including, but not limited to, a reissue protest, ex parte reexamination or inter partes

25

26   11
       It may be appropriate under certain circumstances to require Outside and House Counsel who receive access to “HIGHLY
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information to implement an “Ethical Wall.”
27            122
                  Prosecution includes, for example, original prosecution, reissue and, reexamination, and
     review proceedings before the United States Patent and Trademark Office.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                        14
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 15 of 27



 1   reexamination). This Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –

 2   ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL – SOURCE CODE”]

 3   information is first received by the affected individual and shall end two (2) years after final

 4   termination of this action.13

 5   9.        SOURCE CODE [Optional]
 6                       (a)       To the extent production of source code becomes necessary in this case, a

 7   Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if

 8   it comprises or includes confidential, proprietary or trade secret source code.

 9                       (b)       Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE
10   CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –

11   ATTORNEYS’ EYES ONLY” information [Optional: including the Prosecution Bar set forth in

12   Paragraph 8], and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL

13   – ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and

14   7.4, with the exception of Designated House Counsel.14

15                       (c)       Any source code produced in discovery shall be made available for

16   inspection, in a format allowing it to be reasonably reviewed and searched, during normal business

17   hours or at other mutually agreeable times, at an office of the Producing Party’s counsel or another

18   mutually agreed upon location.15 The Producing Party shall provide open source review, editing,

19   and build tools for the review, and shall accommodate reasonable requests by the Receiving Party
20   for additional open source tools. Any expense for tools that are not open source shall be borne by

21   the Receiving Party. The source code shall be made available for inspection on a secured computer

22
     13
23     Alternative: It may be appropriate for the Prosecution Bar to apply only to individuals who receive access to another party’s
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” technical or source code information pursuant to this Order, such as
     under circumstances where one or more parties is not expected to produce “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24   ONLY” information that is technical in nature or “HIGHLY CONFIDENTIAL – SOURCE CODE” information,

25   14
       It may be appropriate under certain circumstances to allow House Counsel access to derivative materials including “HIGHLY
     CONFIDENTIAL - SOURCE CODE” information, such as exhibits to motions or expert reports,
26   15
         Alternative: Any source code produced in discovery shall be made available for inspection in a format through which it could be
     reasonably reviewed and searched during normal business hours or other mutually agreeable times at a location that is reasonably
27   convenient for the Receiving Party and any experts to whom the source code may be disclosed. This alternative may be appropriate
     if the Producing Party and/or its counsel are located in a different jurisdiction than counsel and/or experts for the Receiving Party.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                       15
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 16 of 27



 1   in a secured room without Internet access or network access to other computers, and the Receiving

 2   Party shall not copy, remove, or otherwise transfer any portion of the source code onto any

 3   recordable media or recordable device. Upon the Receiving Party’s request, the Producing Party

 4   shall make available one computer solely for notetaking (“Notetaking Computer”). The Receiving

 5   Party shall not bring any electronic devices, other than one USB storage device, which is the

 6   property of the Receiving Party or Receiving Party’s representative, for use with the Notetaking

 7   Computer, into the secured room without prior approval of the Producing Party. The Notetaking

 8   Computer shall have a USB port active. The Receiving Party agrees it shall only use the active

 9   USB port to access reference documents stored on the USB storage device and to facilitate the
10   transfer of Receiving Party’s notes taken on the Notetaking Computer to the USB storage device.

11   The Producing Party agrees that the Receiving Party’s representative can connect the USB storage

12   device to or disconnect it from the Notetaking Computer at will during the course of source code

13   inspection. The Producing Party agrees that it has no rights to access, inspect, or otherwise monitor

14   the contents of the USB storage device including, but not limited to, the Receiving Party’s

15   electronic notes or reference documents stored thereon. The Receiving Party agrees it shall not use

16   the Notetaking Computer to copy or transcribe any portion of the source code whether as part of

17   notes or otherwise. The Producing Party may visually monitor the activities of the Receiving

18   Party’s representatives from outside the secured room during any source code review, but only to

19   ensure that there is no unauthorized recording, copying, or transmission of the source code.16
20                      (d)       The Receiving Party may request that the Producing Party print four paper

21   copies of limited portions of source code that are reasonably necessary for the preparation of court

22   filings, pleadings, expert reports, or other papers, or for deposition or trial, but shall not request

23   paper copies for the purposes of reviewing the source code other than electronically as set forth in

24   paragraph (c) in the first instance. The total number of pages of paper copies of portions of source

25   code shall be limited to 750 pages, which can be increased in increments of 250 pages upon

26
     16
        It may be appropriate under certain circumstances to require the Receiving Party to keep a paper log indicating the names of any
27   individuals inspecting the source code and dates and times of inspection, and the names of any individuals to whom paper copies of
     portions of source code are provided.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                    16
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 17 of 27



 1   reasonable request by the Receiving Party. The number of pages of paper copies of portions of

 2   source code shall not exceed 15 pages of contiguous or substantially contiguous source code

 3   without permission from the Producing Party. To the extent a request by Receiving Party exceeds

 4   either of these limits, the parties agree to work in good faith to resolve the issue. The Producing

 5   Party shall provide all such source code in paper form including batesBates numbers and the label

 6   “HIGHLY CONFIDENTIAL - SOURCE CODE.” The ProducingReceiving Party may challenge

 7   the amount of source code requestedpermitted in hard copy form pursuant to the dispute resolution

 8   procedure and timeframes set forth in Paragraph 6, whereby the ProducingReceiving Party is the

 9   “Challenging Party” and the ReceivingProducing Party is the “Designating Party” for purposes of
10   dispute resolution. The burden of persuasion shall be on the Receiving Party.

11                       (e)       The Receiving Party shall maintain a record of any individual who has

12   inspected any portion of the source code in electronic or paper form, which shall be made available

13   to the Producing Party upon request within one business day. The Receiving Party shall maintain

14   all paper copies of any printed portions of the source code in a secured, locked area. The Receiving

15   Party shall not create any electronic or other images of the paper copies and shall not convert any of

16   the information contained in the paper copies into any electronic format. The Receiving Party shall

17   only make additional paper copies if such additional copies are (1) necessary to prepare court filings,

18   pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for deposition, or

19   (3) otherwise necessary for the preparation of its case. Any paper copies used during a deposition shall

20   be retrieved by the Producing Party at the end of each day and must not be given to or left with a

21   court reporter or any other unauthorized individual.17

22   10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
               LITIGATION
23
               If a Party is served with a subpoena or a court order issued in other litigation that compels
24
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
25

26
     17
        The nature of the source code at issue in a particular case may warrant additional protections or restrictions, For example, it may
27   be appropriate under certain circumstances to require the Receiving Party to provide notice to the Producing Party before including
     “HIGHLY CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                       17
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 18 of 27



 1   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

 2   CONFIDENTIAL – SOURCE CODE”] that Party must:

 3                   (a) promptly notify in writing the Designating Party within 5 days of receipt of the

 4   subpoena or court order, whichever occurs sooner, that compels disclosure of any information or

 5   items designated in this action. Such notification shall include a copy of the subpoena or court

 6   order;

 7                   (b) promptly notify in writing the party who caused the subpoena or order to issue in

 8   the other litigation that some or all of the material covered by the subpoena or order is subject to this

 9   Stipulated Protective Order. Such notification shall include a copy of this Stipulated Protective
10   Order; and

11                   (c) cooperate with respect to all reasonable procedures sought to be pursued by the

12   Designating Party whose Protected Material may be affected.183

13            If the Designating Party timely seeks a protective order, the Party served with the subpoena

14   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

15   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY

16   CONFIDENTIAL – SOURCE CODE”] before a determination by the court from which the

17   subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

18   Designating Party shall bear the burden and expense of seeking protection in that court of its

19   confidential material – and nothing in these provisions should be construed as authorizing or
20   encouraging a Receiving Party in this action to disobey a lawful directive from another court.

21   11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
              LITIGATION
22
                     (a)     The terms of this Stipulated Protective Order are applicable to information
23
     produced by a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
24
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” [Optional: or “HIGHLY CONFIDENTIAL –
25
     SOURCE CODE”].” Such information produced by Non-Parties in connection with this litigation
26
              183
                 The purpose of imposing these duties is to alert the interested parties to the existence of
27   this Stipulated Protective Order and to afford the Designating Party in this case an opportunity to
     try to protect its confidentiality interests in the court from which the subpoena or order issued.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                           18
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 19 of 27



 1   is protected by the remedies and relief provided by this Stipulated Protective Order. Nothing in

 2   these provisions should be construed as prohibiting a Non-Party from seeking additional

 3   protections.

 4                        (b)       In the event that a Party is required, by a valid discovery request, to produce

 5   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

 6   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 7                              1. promptly notify in writing the Requesting Party and the Non-Party that some

 8   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

 9                              2. promptly provide the Non-Party with a copy of the Stipulated Protective
10   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

11   the information requested; and

12                              3. make the information requested available for inspection by the Non-Party.

13                        (c)       If the Non-Party fails to object or seek a protective order from this court

14   within 14 days of receiving the notice and accompanying information, the Receiving Party may

15   produce the Non-Party’s confidential information responsive to the discovery request. If the

16   Non-Party timely seeks a protective order, the Receiving Party shall not produce any information in

17   its possession or control that is subject to the confidentiality agreement with the Non-Party before a

18   determination by the court.19 Absent a court order to the contrary, the Non-Party shall bear the

19   burden and expense of seeking protection in this court of its Protected Material.
20   12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

22   Material to any person or in any circumstance not authorized under this Stipulated Protective

23   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

24   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

25   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

26

27   19
        The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to afford
     the Non-Party an opportunity to protect its confidentiality interests in this court.
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                            19
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 20 of 27



 1   terms of this Stipulated Protective Order, and (d) request such person or persons to execute the

 2   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 3   13.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
               MATERIAL
 4
               When a Producing Party gives notice to Receiving Parties or the Receiving Party otherwise
 5
     becomes aware that certain inadvertently produced material is subject to a claim of privilege or other
 6
     protection, the obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
 7
     26(b)(5)(B)Party must promptly return or destroy the specified information and any copies it has and
 8
     may not sequester, use or disclose the information until the claim is resolved. This includes a
 9
     restriction against presenting the information to the Court for a determination of the claim.20 This
10
     provision is not intended to modify whatever procedure may be established in an e-discovery order
11
     that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
12
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
13
     communication or information covered by the attorney-client privilege or work product protection,
14
     the parties may incorporate their agreement in the stipulated protective order submitted to the court.
15
     14.       MISCELLANEOUS
16
               14.1      Right to Further Relief. Nothing in this Stipulated Protective Order abridges the
17
     right of any person to seek its modification by the court in the future.
18
               14.2      Right to Assert Other Objections. By stipulating to the entry of this Stipulated
19
     Protective Order no Party waives any right it otherwise would have to object to disclosing or
20
     producing any information or item on any ground not addressed in this Stipulated Protective Order.
21
     Similarly, no Party waives any right to object on any ground to use in evidence of any of the
22

23
     20
        Alternative: The parties may agree that the recipient of an inadvertent production may not “sequester” or in any way use the
24   document(s) pending resolution of a challenge to the claim of privilege or other protection to the extent it would be otherwise
     allowed by Federal Rule of Civil Procedure 26(b)(5)(B) as amended in 2006. This could include a restriction against “presenting”
     the document(s) to the court to challenge the privilege claim as may otherwise be allowed under Rule 26(b)(5)(B) subject to ethical
25   obligations.

26   An alternate provision could state: “If information is produced in discovery that is subject to a claim of privilege or of protection as
     trial-preparation material, the party making the claim may notify any party that received the information of the claim and the basis
     for it. After being notified, a party must promptly return or destroy the specified information and any copies it has and may not
27   sequester, use or disclose the information until the claim is resolved. This includes a restriction against presenting the information to
     the court for a determination of the claim.”
28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                                                          20
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 21 of 27



 1   material covered by this Stipulated Protective Order.

 2          [14.3 Optional:         Export Control. Disclosure of Protected Material shall be subject to

 3   all applicable laws and regulations relating to the export of technical data contained in such

 4   Protected Material, including the release of such technical data to foreign persons or nationals in the

 5   United States or elsewhere. The Producing Party shall be responsible for identifying any such

 6   controlled technical data, and the Receiving Party shall take measures necessary to ensure

 7   compliance.]

 8          14.4    Filing Protected Material. Without written permission from the Designating Party or

 9   a court order secured after appropriate notice to all interested persons, a Party may not file in the
10   public record in this action any Protected Material. A Party that seeks to file under seal any

11   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

12   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

13   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

14   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

15   to protection under the law. If a Receiving Party's request to file Protected Material under seal

16   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

17   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

18   instructed by the court.

19          15.     FINAL DISPOSITION
20           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

21   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

22   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

23   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

24   the Protected Material is returned or destroyed, the Receiving Party must submit a written

25   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

26   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

27   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

28   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                          21
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 22 of 27



 1   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

 2   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 3   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 4   and expert work product, even if such materials contain Protected Material. Any such archival

 5   copies that contain or constitute Protected Material remain subject to this Stipulated Protective

 6   Order as set forth in Section 4 (DURATION).

 7

 8

 9
10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11   DATED: ________________________ _____________________________________March 25, 2021
                   /s/ Roger A. Denning
12
                                           Juanita R. Brooks (CA SBN 75934)
13                                         brooks@fr.com
                                           Roger A. Denning (CA SBN 228998)
14                                         denning@fr.com
                                           Frank J. Albert (CA SBN 247741)
15                                         albert@fr.com
16                                         K. Nicole Williams (CA SBN 291900)
                                           nwilliams@fr.com
17                                         Jared A. Smith (CA SBN 306576)
                                           jasmith@fr.com
18                                         Tucker Terhufen (CA SBN 311038)
                                           terhufen@fr.com
19                                         FISH & RICHARDSON P.C.
20                                         12860 El Camino Real, Ste. 400
                                           San Diego, CA 92130
21                                         Telephone: (858) 678-5070 / Fax: (858) 678-5099

22                                                 Aamir Kazi (Pro Hac Vice)
                                                   kazi@fr.com
23                                                 Lawrence Jarvis (Pro Hac Vice)
24                                                 jarvis@fr.com
                                                   FISH & RICHARDSON P.C.
25                                                 1180 Peachtree St. NE, 21st floor
                                                   Atlanta, GA 30309
26                                                 Telephone: (404) 892-5005 / Fax: (404) 892-5002
27                                                 Phillip W. Goter (Pro Hac Vice)
28                                                 goter@fr.com

     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                         22
     Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 23 of 27



 1                                          FISH & RICHARDSON P.C.
                                            3200 RBC Plaza, 60 South Sixth Street
 2                                          Minneapolis, MN 55402
 3                                          Telephone: (612) 335-5070 / Fax: (612) 288-9696

 4                                          Susan E. Morrison (Pro Hac Vice)
                                            morrison@fr.com
 5                                          FISH & RICHARDSON P.C.
                                            222 Delaware Ave., 17th Floor
 6                                          P.O. Box 1114
 7                                          Wilmington, DE 19801
                                            Telephone: (302) 652-5070 / Fax: (302) 652-0607
 8
                                            Tracea Rice (Pro Hac Vice)
 9                                          trice@fr.com
                                            FISH & RICHARDSON P.C.
10                                          1000 Maine Ave. Ste. 1000
11                                          Washington, DC 20024
                                            Telephone: (202) 783-5070 / Fax: (202) 783-2331
12
                                            Attorneys for Plaintiff FINJAN LLC
13

14

15   DATED: ________________________ _____________________________________March 25, 2021
                   /s/ Colette Reiner Mayer
16                                          Michael A. Jacobs (CA SBN 111664)
                                            MJacobs@mofo.com
17                                          Matthew A. Chivvis (CA SBN 251325)
                                            MChivvis@mofo.com
18                                          Diek O. Van Nort (CA SBN 273823)
19                                          DVanNort@mofo.com
                                            MORRISON & FOERSTER LLP
20                                          425 Market Street
                                            San Francisco, California 94105-2482
21                                          Telephone: (415) 268-7000/Fax: (415) 268-7522
22
                                            Rudy Y. Kim (CA SBN 99426)
23                                          RudyKim@mofo.com
                                            Colette Reiner Mayer (CA SBN 263630)
24                                          CRMayer@mofo.com
                                            MORRISON & FOERSTER LLP
25                                          755 Page Mill Road
                                            Palo Alto, California 94304-1018
26
                                            Telephone: (650) 813-5600/Fax: (650) 494-0792
27
                                            Eric W. Lin (Pro Hac Vice)
28                                          Elin@mofo.com
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                              23
     Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 24 of 27



 1                                        Michael J. DeStefano (Pro Hac Vice)
                                          Mdestefano@mofo.com
 2                                        MORRISON & FOERSTER LLP
 3                                        250 West 55th Street
                                          New York, New York 10019-9601
 4                                        Telephone: (212) 468-8000/Fax: (212) 468-7900

 5                                        Attorneys for Defendant
                                          PALO ALTO NETWORKS, INC.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                          24
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 25 of 27



 1

 2                                        ECF ATTESTATION

 3          I, Colette Reiner Mayer, hereby attest pursuant to Local Rule 5-1(i)(3) that the concurrence

 4   to the filing of this document has been obtained from each signatory hereto.

 5   Dated: March 25, 2021                                 /s/ Colette Reiner Mayer
                                                                Colette Reiner Mayer
 6
                                                Attorneys for Defendant
 7                                              PALO ALTO NETWORKS, INC.
 8

 9
10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.

12
     DATED: ________________________ _____________________________________
13                                          [Name of Judge]
14   Dated: __________
15
                                                  United States District/Magistrate Court Judge
16                                                Honorable Phyllis J. Hamilton

17

18

19
20

21

22

23

24

25

26

27

28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                     25
      Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 26 of 27



 1                                                EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of

 4   _________________ [print or type full address], declare under penalty of perjury that I have read in

 5   its entirety and understand the Stipulated Protective Order that was issued by the United States

 6   District Court for the Northern District of California on [date] in the case of ___________ [insert

 7   formal name of the case and the number and initials assigned to it by the court]. I agree to

 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11   item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13                  I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16                  I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number]

18   as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.
20

21   Date: _________________________________

22   City and State where sworn and signed: _________________________________

23   Printed name: ______________________________
24                 [printed name]

25   Signature: __________________________________
                   [signature]
26

27

28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                                                          26
     Case 4:14-cv-04908-PJH Document 108 Filed 03/25/21 Page 27 of 27



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     [PROPOSED] STIPULATED PROTECTIVE ORDER
     CASE NO. 3:14-CV-04908-PJH
                                                                        27
